MEMORANDUM **
Vincente Ortiz appeals from the 52-month sentence imposed following his jury conviction of illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ortiz contends that the district court imposed an unreasonable sentence by failing to consider all of the factors enumerated in 18 U.S.C. § 3553(a).
Because the record reflects that the district court properly weighed and considered the various factors set forth in 18 U.S.C. § 3553(a), we conclude that Ortiz’s sentence was reasonable. See United States v. Mix, 457 F.3d 906, 912 (9th Cir. 2006) (“A district court is not required to refer to each factor listed in § 3553(a).”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.